Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,625,825 to Schwarz (Schwarz).

    PNG
    media_image1.png
    416
    705
    media_image1.png
    Greyscale

Regarding Claim 1:  Schwarz discloses a system for protecting a climbing device from contacting a wall, the system comprising: a barrier device (See Annotated Fig. A) configured to couple to the climbing device such that the barrier device is positioned between the climbing device and the wall and protects the climbing device from the wall; and a cord (See Annotated Fig. A) coupled to the barrier device and configured to also couple to the wall such that the cord anchors the barrier device to the wall and maintains the barrier device in a desired position relative to the wall.
Regarding Claim 2:  Schwarz discloses a system according to claim 1, further comprising an anchor (See Annotated Fig. A) configured to be anchored in the wall, and wherein the cord (See Annotated Fig. A) is coupled to the anchor (See Annotated Fig. A) such that the barrier device is anchored to the wall.
Regarding Claim 3:  It is noted that the climbing device is not positively claimed and therefore not a required element of the claimed invention.  As such, to the same extent as the invention is technically claimed Claim 3, Schwarz discloses a system according to claim 1, wherein the climbing device is a climbing rope (See Annotated Fig. A).
Regarding Claim 5:  Schwarz discloses a system according to claim 1, wherein the barrier device (See Annotated Fig. A) is configured to move relative to the climbing device (See Annotated Fig. A).
Regarding Claim 6:  Schwarz discloses a system according to claim 5, wherein the cord (See Annotated Fig. A) limits movement of the barrier device (See Annotated Fig. A) relative to the climbing device (See Annotated Fig. A).
Regarding Claim 7:  Schwarz discloses a system according to claim 6, wherein the cord is stretchable.  (See Col. 3, lines 60-61 discussing that the cord is made of paracord.)
Regarding Claim 8:  Schwarz discloses a system according to claim 1, wherein the barrier device defines an eyelet (See hole in element 118) through which the cord extends.
Regarding Claim 9:  Schwarz discloses a system according to claim 8, wherein the barrier device has a perimeter edge around the eyelet (see hole of 118) and a border member (118) that extends along the perimeter edge to thereby reinforce the eyelet.
Regarding Claim 10:  Schwarz discloses a system according to claim 1, wherein the barrier device (See Annotated Fig. A) is configured to wrap around the climbing device (See Annotated Fig. A) such that the barrier device forms a sleeve that encircles the climbing device.
Regarding Claim 11:  Schwarz discloses a system wherein the barrier device has a first surface (Inside surface of Annotated Fig. A) configured to face the climbing device and an opposite second surface (outside surface) configured to face the wall; wherein the first surface and the second surface each extend between a first side and an opposite second side and between a first end and an opposite second side; wherein the barrier device has a first fastener on the first surface that extends along the first side and a second fastener on the second surface that extends along the second side; and wherein the first fastener couples to the second fastener when the barrier device is wrapped around the climbing device (See Col. 5, lines 40-50 discussing the use of hook and loop fasteners).
Regarding Claim 12:  Schwarz discloses a system according to claim 11, wherein the first fastener and the second fastener are hook-and-loop strips (See Col. 5, lines 40-50 discussing the use of hook and loop fasteners).
Regarding Claim 13:  Schwarz discloses a system according to claim 11, wherein the first fastener and the second fastener are fixedly coupled to the barrier device (See Col. 5, lines 40-50 discussing the use of hook and loop fasteners).
Regarding Claim 16:  Schwarz discloses a system for protecting a climbing device from contacting a wall, the system comprising: a barrier device (See Annotated Fig. A) defining an eyelet (118), wherein the barrier device is configured to wrap around the climbing device such that the barrier device extends between the climbing device and the wall and forms a sleeve that encircles the climbing device, and wherein the barrier device protects the climbing device from the wall; an anchor (See Annotated Fig. A) configured to be anchored to the wall; and a cord (See Annotated Fig. A) extending through the eyelet and being coupled to the barrier device and the anchor such that the barrier device is anchored to the wall and in a desired position relative to the wall; and wherein the barrier device is configured to move relative to the climbing device, and wherein the cord limits movement of the barrier device relative to the climbing device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of US Patent No. 7,325,575 to O’ Donnell et al. (O’Donnell).
Regarding Claim 4:  Schwarz discloses the use of an anchor but does not disclose a piton.  However, O’Donnell teaches using a piton (32).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Schwarz by using a piton similar to that taught by O’Donnell to protect the rope when anchoring using multiple anchor points to secure a load.
Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of US Patent No. 8,502,069 to Holland et al. (Holland).
Regarding Claim 14:  Schwarz discloses the use of hook and loop fasteners but does not disclose fasteners being on each first and second surface of each first and second side.  However, Holland teaches a barrier device that has a first fastener (32 – see also Col. 5, lines 23-25) on the first surface that extends along the first side; a second fastener (38A) on the second surface that extends along the second side; a third fastener (38B) on the first surface that extends along the second side; and a fourth fastener (32 – see also Col. 5, lines 23-25) on the second surface that extends along the first side; and wherein the first fastener (32) couples to the second fastener (38A) or the third fastener couples to the fourth fastener when the barrier device is wrapped around the climbing device.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Schwarz by using multi-sided fasteners similar to those taught by Holland to increase the fastening capacity between the fasteners.
Regarding Claim 15:  Schwarz discloses a system according to claim 14, wherein the first fastener (32) is spaced apart from the third fastener (38B) and the second fastener (38A) is spaced apart from the fourth fastener (32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  GB 2546091.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632